Case 3:15-cv-01857-SI   Document 409-5   Filed 10/15/20   Page 1 of 3




     TRIAL EXHIBIT 17
                                                                                                                   Case 3:15-cv-01857-SI                                                                             Document 409-5                       Filed 10/15/20   Page 2 of 3




         """"                                      VISALUSN INDEPENDENT PROMOTER (VIP) APPLICATION                                                                                              Fax Form to 1.877.547.1570
                CHALLENGE

      STEP 1                                                     i                        11                                                                                             r.o nMO TER SYSTEMS




                                                                                                                                                                                                      30 CHILDREN'S SHAKE
                                                                                                                                                                                                      MEALS DONATION $2•
                                                                                                                                                                                                      QTY·                         ~
                                                                                                                                                                                                      lholle M9cd for Meal Match!


      STEP 3                                                                                                                                                  STEP 4
      All addllional product orders wlD be prt>ar.>sed ontl shippocl wilh        ~r enrollme~         poctage.                                                Plta\t~alllique1Mmoamd ~toacces yoor\t53-.8ad:Olllca.
         CITT         ITEN l'IAME         ITEll PllCf AllrO-SHP OM!-TllE        OTT            ITE)f N.IME        ITEM PRICE AUTO.SHIP ONE-TIME              W~eltltr Uetrmm choke ls mbllt,           IWMlrdl mull lllM! 6-16 d!111c:11:itn
                                                                                                                                                              ..-~n111tMldoldlcpxmolbar                andcormticii.a.oee"'1tlclldOM
                50 Tomr ?odes             S2!iO            0            0       Nutra-Coold•'"': Pld' o Flavor                                                nmt:I«.                                  n=nbef.t.Q.. n!!lbll:Z.
                2S Sl'7te·Po::b           SB!              D            0              oatmcd~J1                  ~              0           D               P•"""'I -          -    -     -- - -               -----
                                                                                                                                                             !ill~ Clftt~
                ViSclus ~- 2 OL SMti $'4!1fbc*             0            0              ~ !k.l!llf                 U\fbac         0           0
                "'""'""~°""'""' ,,_                        D            D              """"""""'                 """"'           LI          11
                v,,...          "'                         D            D
      See ProdUd Plitt> St.eel. !of 1"11:11 Nunlror; and pr:ciftg inbrro:ion.


      STEP 5
     IPtorSSN: _ _ _ _ _ _ _ _ _ _ __ _ __ _ __                                                                             Communication Preferences:
                                                                                                                            Ho!Tle'Phonel: _ _ _ _ _ __                                   Mobile Phone I:_ _ _ __
     Enroller Last Name:., ,...,-..,.--=-=-o-c-- Rrst Nam~--,-..,.-,--,-,-=c,---,--,­
     TRErroHerilansi:itbJIPwhoi""1.i.lff'F. Thtfnrcll«cinFmlllt,_1P.,,.tim inttitdtfithoflislhtrall}if'i:at1Gn.
                                                                                                                            MobftePhoneProvider:         Reqtiredfur~SalusMobileUpdates(SMS) _ _ _ _ _ __
     Onttlht~tntpmcmlsaim~lelttbetmlltrunidd/dmlgtspgmot"lnfa!tMll .. 111 ~'YAblglll:om•fai.odln~
                                                                                                                            E~allAddress:       _ _ _ _ _ _ _ _ _ _ __ _ _ _ __
     last Name: _ _ _ _ __ __                                        Fintlilme:_ _ _ _ _ _ __
                                                                                                                            Rea!iveVISalus News& Updates via: Ott<katltastone
     SSNorTaxl): - - - - -- - - BirthDe:__J __J _ _                                                                          0 Phone 0 Email 0 Mom~ Text Message (IMS)                                    0     Non•
     CompanyName: - - - - - - - - - - - - - - - - - -                                                                       LanguagePrerereme: OEnglish 0Spani!h 0 Both
              Ifdoing business as a legal entity, complttt and attKh tht Cmn11any Enrollmtnt form. (Rtqulml)
                                                                                                                            Gender:    0    Male     0   female
     Shipping/M1ilmg Adlh<s:
                                                                                                                            Billing lnfonnatloo:
     Apl/Sult~
                                                                                                                            FullNameonCreditCard: _ _ _ _ __ _ __ __ _ _ __
     Gty:                                                            State:             Zip:
                                                                                                                            CreditCanlNumbecl_l__ J_Ll-1- 1-1--1-LLl-Ll-l-1-1
     BBllngAddrm:                                                                                                           h:pirationDate:                                               $e(urityCode: _ _ _ _ __
     Apt/Suite:                                                                                                             CanHype: 0~,.                OMasterCanl           ODiscover          OAmeri"nOpre!s
     Gty:                                                            State:             Zip:                                Can:lhclderSignan.rre: _ _ _ _ _ _ _ __ _ _ _ _ _ __

     I Cl.lai» v&:il1.111to t"1C1i9""C1CtNll:k:r!hecm::.uitlislec.l~l:>poy:u:t.Cl'l"C.l"(t>andin~goiemsig1hetoecl"-""1 cad. l~ 111Ct'£<*.1...i1~~~it'iPFlngon:liwln;fiig~lol!'fQl'd:m. r,.
     O'der~l.Llo&ipcrcll"Ol11ilt\4.Netliill*ier'l,lah:riaVf'.dU5'1G!l"ipfdlcltgttt.!eprodt.dltn.'.l'tfff.Ccnoll:c:ionsmi,sit be~<tla::il5da;'lp1ortotl'.e.tlJloS'!od<Jeot~bllngd.»e.

   l ~ttal.b~a.i~P'CITIOlo'" ~D) r:JVSX l w-iorfyq~lowbrril1*~                                                          ieaipott'lis~:ttr.t l 111;MJieadondi.n:iefstond'"5ofus'FO!dn andP:'OCOCUC'J tlrlc!Cainpe!iklliol'Plan,
   ! Uhl ocbloM8dge lhcl rry a:t.ancenn in ll'e ViScM; rrot.51'"£ Poo is bmled so:ety upoi 118 acqisiBcn r:J            vl'hlci ore naoonxecl by t"ll! :'ffe:-.ice henllr, arid agl'I'!& k) ob.de bf hm C!J r..y !TIOfbe :irr.erdfd al OIT(U...
   Qm:IT.-s./ol:y~dsolni>dsorlrefi:ngmo1e1a1, oro1erdanc»:i:l'D:nng caues,1s~ optialo!atd
   at rl1f ~~ I mso understand !hot ,f I ch:::icM lo erwcil Cf $p:)"80I' oti'8f irc'"llililtm b porridpa'.e in V.ScM'   I U!easTAND THAT I MAY CANal. THIS AGIEEM:NT WITHOUT P9a.l.TY OR OIUGAllON AT ANT TIME.
   ~ 0 wil oit(t:o~ ~ '.IP01 lheodirt'res doN'IPs k> ltee1C8111 othlrscle& TOOdlil                                      FOll:ANYIE&SQN.IUNDEllS'TANDTHATMV NOTICE OF CAN~ MUSTBESl.BITimlHWIUTINGTO
   8y rry ~ bekJw ard i'lfiaii: ::ir t'19 IF TerrrG d ~TUt an 'be- le'«!~ sa, 1 o:::t"ICV'lledge ll'al 1 he\'!:         TIE COMP.ANT Ill ITS PRltctPAL BIJSJNESS ADDRESS. Pl.EASE SEE On& SIDE FOR 1EIWS.
   cmetiilyl.ad\Ns~nr,:lfld l Cf"lwilfing10~hllrfmtond:on::lilicnst-ef9in:J!'do.-ilriervi.e:w :ioo.
   l ~ltahr!orTi:alcttisdocurnenl :holl t:ea bind'ng~!llt)ll98.1V&il1;1 Clldrneood;ipon

  ApplicontSlglctute:X                                                                                                     D a t e : - - - - - - - -- - - - - - - - - - --
  This   ~IOJtion      is not contidered compl~ l..rlles5V&b RICeifts both the slgl'led and do!sd Application (page 1) cnd the lnllicled Terms of Agreement (page 2)                                                                           ~
                                                                                                                                  1607 E. alg   a.av. Rd. s...... f"l 10, TIO'f', Ml ~0!5 • c.mum.. SllMQ un.'t'ISAWS • ~ ~
                                                                                                                                                                                                    0 20'Q ~loo. £1"'JIS-.~tp

                                                                                                                                                                                                                                                                                         VISALUS_WAKEFIELD000035

3:15-cv-01857

   17
                                                                                                                                                                                                                                                   17-1
                                                                                    Case 3:15-cv-01857-SI                                                             Document 409-5                          Filed 10/15/20   Page 3 of 3




                                                                                                                                                    Fax Form to un.S41.1s10


By joining VISolus™ those are the Terms you have agreed to. Refer lo the                 from VISALUS without wr1tten authorization and that the unauthorized use
Polkfes and Procedures for detailed Information.                                         of any Proprietary Marie Is a violation of federal law and this Agreement,
                                                                                         constituting grounds for termination of this Agreement by VISALUS.
1. t ocknowledge that I am of legal oge to enter Into !his Agreement and that
                                                                                     16. 1 understand that as a Promoter, I om free to select my own means,
    I am a real person.
                                                                                         methods and manner of operation and that l am free to choooe the hour$
     ~:~~;~a~ °a~~~~~o~o~ ~:.i_~~~ this Agrooment
2.
                                    1                     j,   not binding until         and location of my activities under this Agreement, subject only to the
                                                                                         terms of thb Agreement and VlSAWS Polldes and Procoduros.
3. I agree that as a Promoter, I am responsible for d etermining my own              17. J acknowtedge that I am not guaranteed a ny lncoma nor am I assured
     ~:;::!~t~~~~~~ti a°:r~~~s~1=~~r~~!=:/~?~\1
                                1
                                                                                         any profits or success. I certify that no dalms of gucrontlted profits or
                                                                          federal
                                                                                         representation s of expected earnings tha1 might rHUlt from my efforts have
   and state employment taxes and art( other ta x requ ired under any federal,           beon made by VISALUS or any VISAWS Promoters. In this connection, I
   state or regu latory law. In the event that I fall to provide VISALUS a valid         shall not represent dlr&etly or Indirectly that any person may, can or will
   Social Security Number or employer identification number, VlSALUS may
                                                                                         oarn any statod gross or not amount, nor that sponsorshi p of ethers Is easy
   withhold commls.sloN due to ma until a voUd number Is provided.
                                                                                         to secure or retain, or that substa ntial ly all Promoters will succeed.
4. I understand that I am not being sold a franch iae or business opportunity.       18. l acknowledge that I hove the right to sign up as many personal cwtomers
5. I may terminate this Agreement fo r arry reason, at Ortf time, by giving              a • I wish. I will racaivo c commission each month from my personal
   VISALUS prior written notice. VJSALUS may terminate this Agreement in                 custom~' purchases ond my downllne ngtNort: In accordonco with the
   writing upon violation of policies and procedures or In the ~nt I vtolate             VISALUS Compensation Pion then in affect.
   any pa rt of this Agreement. In such event, no further commissions will           19.1 ogroe to indemntty and hold hartrn~ss VISALUS ham any and all dolms
   bo paid by VISALUS. To terminate this Agreement, I must mall or dellver                losses, damages and expenses, including Ortf attorney's fees, arlsl~g out
     Fo~sSi~\~~~X6r~s~' ~;i~=~r~S~~ ~~~e7~~~t~~~~~~n~;~~:.on                 sont         of my actions or conduct In vlolatlon cf this Agreement. Compensation Plan
                                                                                          or any Polley or Procedure of VISALUS. I ogre• that tn order to recoup any
6. I agree that as a vtSALUS Promoter, I sha ll place primary emphasis                    damages ood •xpenses It has Incurred due to such vlolation(s}, VISALUS
   upon the sate of Products and Services to non-Promoter cons~mers as                    may offset any comm issi ons or other payments doe me. In tho event c
   o condition of my receipt of commissions. Commissions I racetW will                    d ispute arises as to the respective rights, duties and obllgatlons under this
   be based upon fulfilling certain terms of quallficotlan a s set forth by"              Agroement, Compensation Plan or the Policies and Proceduros of VISALUS,
   the Marketing Program and Compensation Plans as may be amended                         It Is agreed that such d isputes shcill bo oxduslvefy res:olvod In the Circuit
   from time to ti me. A three ($3.00) Dollar processing fee will apply to all            Court for Oakland County, Stele cl Michigan, or federal c;ourt located In
   payments.                                                                              Detroit, Michigan. Michigan low shaP apply to the resolution cf all disputes.
7. I agree toked accurate records and to abide by a ~I ~ed.eral, state, and               Louisiana residents may choose Louisiana law and jurisdiction.
     ~:ls:~:n m~~t:~s Jr~~~c~~l~~ob~ ~~;~:~: ~.t~~.,P~u~:                            20. t acknowledge that I havo read and tulty understand tho vtSALUS Policies
                                                                                          and Procedures cod Compensation Pion, which are Incorporated herein
     permits and licenses raqulred to perform undor this Agreement.                       by reference and are b inding upon mo. In order to maintain a viable
8. I understand that no attorney general or other regulatory authority evor               marbltlng program and to comply with chong~s i ~ f ederal, sta~ or local
     reviews, endorses, or approves any product, subscri ption, compansatlan               laws or economic condttlons, VISALUS may revise its Compensot1on Pk::m
   program or company, and I will make no such claim to others.                           and Polldos and Proc&duros from time to time. All changes thereto shall be
9. I understand that a $25 Administration Fee will be charged annually to my               effective upon verbal or written notice to me and become a binding part of
    credit card on file with VISalus. This fee is for services, which include, but        this Agreement The homo office prior to use or publication must approve
    are not Jlmited to, downllne reporting. customer trcckln9 and accounting               all advertisements using tho Proprietary Marks of VISALUS.
    services. The Administration Fee will bo charged In the month al my               21. I acknowledge that this Ag reement, Compensation Plan .and the Pol:icies
    en rollment anniversary and i1 not paid will re sult in rt'f'/ Promotershlp            and Procedures incorporcled herein by referenco, constitutG tho ont1re
    being placod on Rnandal Hold ior ~p to HO days. If the Adm!nlst~atl on                 Agreement between the parties and sha ll nOI be modified or amended
    Fee remains unpaid 120 days aftor it was due, my Promotersh1p will be                  except In writing signed by VISALUS. This Ag roement shall be b inding upon
    termi nated and 1 wlll forfeit any commissions tha1 were held since the               and inure to the benefit of heirs, successors, and permitted assigns al tt'I&
    time I was placed on Anancla l Hokl. If my Promotershlp Is termlnotod, I               parties hereto. It any provision of the Agreement is determined by any
    understand that l must re-enroll as o brand new Promoter and will not be               authority ot compcrtent Jurisdiction to bo Invalid or unenforcoable in ?<'.Ir~ or
    placed bock in my original spot if I wish to pursue the VISatus o pportunity.          In whole for any raoson whatsoevClr, tho 110lidity of the remaining prov1s1ons
10. I cgroa that VJSALUS shall not be liable under any circumstances tor                   or portions thereof shaD not be affected thereby.
    any damage o r loss of any klnd, Including indirect, special, puni1iv~.           22. I agroo to abide by the terms of the noninterference and non-disdosuro
    compensatory, or consequential damages, losses or profits which may                    policy cf VISALUS.
    result from any cause, Jncludlng but not limited to, b reach of warranty, .       23. During the term of this Ag reement (and any renewafs), I will not seU
    delay, act, error or omiuion of VISALUS, or in the eYent cf d iscontinuation           any other products for Ortf entity competing with VISAWS. I agree that
    or modlllcction of a product or service offered by \11SALUS.                           l no longer promote any other organization tho! utilizes a mufti.tiered
11. VISALUS shell periodically make sales literature and/or promotional                    compensation pion.
    materlals ovallable. However, I am under no obligatlon to purchase any            24. Ouriog the term of this Agreement (and any renewals) cod for ono (1) year
    male-rials or literoture a1 any time. Refunds shall not be allowe d under any          thereafter; I understand and agree that 1 will not contact. soHcit,. or 1ecruit
    c ircumstances, including. but not llmited to, termination of this Agreoment,          any VIP, whether active or lnac::live, Into Ortf organ ization tha t utilizes a
     ~eb~~~~~~~~~~~~i:d 111:i::;r~~~2;1otional ma1erla ls, or any other                    multi-tiered compensation plan. This includes Ind irect recruiti ng through
                                                                                           Facebook or other social media. I acknowledge that my violation of this
12. I agree thot a s a Promoter, this Agreement grants me the fimited authority            provision will result in immediate termination of my Promo1ership ond
    to promote and sell the products VISALUS markets subject to the terms and              payments of any kind.
    conditions ostablishod by VISALUS.                                                25.1 understand that if for any reason a VIP violates any of tho tecms of the
13. I will not make any false or misleoding statements aboLSt VISALUS or                   Agreemerrt and/or these Policies and Procedures, ViSalus. ~eserves the .
    H• marketlng program. I agree that I will. operate in a lawful~ othlc~ I               ri ght to lmmedlarety deactivate or termlnoto the VIP's pOSltion. Such action
    and moral manner and will not engage m or perform any misJC1admg,                       by \llSalus will terminate any and all rights o1 the VIP a nd any furthor
    deceptive or unethical practices. In the event I violate any cf these                   payments of any kind and is effective at the time of said violation .
    conditions, my position may be termi nated without further payment or             26. ViSalus Executive and Business Opportunity Return Policy: An Independent
    compensatlon of any ~nd .                                                               Promoter who cancolo their Promotership within 30 days cl enraUment may
14. I acknowledge that l am responsible for supervising and supporting                      return unused products from the Promoter Systems which are unopened
    Promoters I sponsor lnlo the program and In my commlsslonoble network. I               and in resalable condition. A refund will bo issued fOf the value of the
    agree to maintain monthly communication. and svpport to those i~di~iducls               Suslness Opportunfly ($49) and the vclue of unused and sa leable products
    Jn my commls:sionable network through written or verbal communica1ion                   up to $450. If on lndopendont Promoter cancels their Promotershl p within
    and attendance at meetings.                                                             their first yoo r but more than 30 days ofte r their enroNment date, the same
15.1 ad:nowledge tha1 VISAWS expressly r•StttWs a ll prcprietory rights to                  gvidolines apply howover returned, saleable products will result in o
    the company's trcd~rb. trcdenomes, logos ("'Proprietary Marb") and                      product crodlt equal to the discounted value of those products {up to $450}
    copyrighted mcte ria ls. l understand, adcnowledge and agree that ony                   rather ttran o refund and wlll be sublect to a restocking fee.
    monies which I pay VISAWS a re Jn consideration at my receiving c non-
    exclusive l icense, during the term of this Agreement to uso tho Proprietary
    Marks of VISALUS as stlpulatod in the Pollclos and Procoduros and In                 Please initial here _ _ _ to cd:nowledge that you have read and
    conjunction with the marketing program provided to me. I lurttier agree              agree to the above Terms of Agreement. Your application is not complete
    that I will not use VISALUS's Proprietary Morles In any form whatsoever              unless you Initial thb poge a nd submit wtlh your Independent Promoter

     ~~of:~=~~ ~"os~~:J::~:;~!to~";~7urt~~~n~~~~~~t::,                                   Appl<:ation.
     I may not photocopy or duplicate Ortf materials provided by o r purchased


                                                                                             16G7 E. Sig S--- id.. S.Q t 110. Ticy, Ml 41085 • C...:o!ome1 s.,nna, 1.817.VIWUS • v<..c...n     th
                                                                                                                                                         C: l~12 \169'°' 111C. llU - - a 1D'Jl.zl'fl
                                                                                                                                                                                                                                             VISALUS_ WAKEFIELD000036




                                                                                                                                                                                                       17-2
